Sawyer, C. J., delivered the opinion of the Court:
The defendant was indicted for burglary in entering “the house, room, apartment and tenement of one Frank Garcia, ” etc. It appeared in evidence that Frank Garcia occupied the room entered “as a lodger, in a house kept by one Mrs. Chapelle that Mrs. Chapelle was the tenant and lessee of the whole house; that she resided there; that Frank Garcia rented the room occupied by him from her; that the said Garcia and the said Chapelle used the same outer door in common, and that Mrs. Chapelle had the general supervision and control of the whole house. It is claimed that there is a fatal variance between the proofs and the allegations of the indictment as to the ownership of the room rented. It is insisted that the room should have been alleged as the property of Mrs. Chapelle. But we think it well laid in Garcia, under the fifty-eighth section of the Criminal Code, which makes the entry, under the circumstances designated, into “any house, room, apartment ór tenement,” etc., a burglary. Garcia rented the room of Mrs. Chapelle, and although she was lessee of the whole house, the room was his for the time being. We think the defendant properly convicted on the evidence.
Judgment and order affirmed.